Case: 21-60448     Document: 00516455020         Page: 1     Date Filed: 08/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 31, 2022
                                  No. 21-60448
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Tham Bahadur Kshetri,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A201 755 232


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Tham Bahadur Kshetri, a native and citizen of Nepal, petitions for
   review of a decision by the Board of Immigration Appeals (BIA) dismissing
   an appeal from the immigration judge’s (IJ) denial of asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60448       Document: 00516455020           Page: 2   Date Filed: 08/31/2022




                                      No. 21-60448


            Kshetri argues at length that the IJ incorrectly decided that he was not
   credible. Because the BIA did not base its decision on credibility, this
   argument is irrelevant. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir.
   2018) (explaining that this court does review the IJ’s decision only to the
   extent it influenced the BIA’s decision).
            In a conclusional manner, Kshetri asserts that the evidence, in the
   aggregate, shows that he suffered past persecution; that he has an objectively
   reasonable fear of future persecution; and that he will more likely than not
   face persecution with regard to his withholding of removal claim. To the
   extent he asserts that the IJ and the BIA did not consider the incidents in the
   aggregate, the record does not support his assertion. Under the substantial
   evidence standard, relief is not warranted unless the evidence not only
   supports a conclusion contrary to the BIA’s decision but compels it. See
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Kshetri’s conclusional
   assertions do not compel a conclusion contrary to that of the BIA on the issue
   of past persecution or a well-founded fear of future persecution. See id.; see
   also Gjetani v. Barr, 968 F.3d 393, 398 (5th Cir. 2020); Eduard v. Ashcroft, 379
   F.3d 182, 189 (5th Cir. 2004). Because Kshetri does not show eligibility for
   asylum, he cannot make the more difficult showing of eligibility for
   withholding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.
   2002).
            Finally, Kshetri asserts that he has shown that some form of torture is
   likely if he is removed to Nepal because Biplav Maoists have threatened him
   with death. Not only does this conclusional assertion fail to compel a
   conclusion that torture is likely, but it fails to challenge the IJ’s ruling that
   any torture would not be “by, or with the acquiescence of, government
   officials acting under the color of law.” Hakim v. Holder, 628 F.3d 151, 155
   (5th Cir. 2010). The petition for review is DENIED.




                                           2